DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
The Amendments filed on 2/2/2022 have been entered.  Claims 1, 3-11, 13-24, 26, 28, and 31-37 are pending.  Claims 34-37 are new.  Claims 2, 12, 25, 27, and 29-30 are cancelled. Claims 1, 6-7, 9-10, 13-14, 17-22, and 28 are amended and claims 3-5, 8, 11, 15-16, 23-24, 26, and 31-33 are as previously presented.  

Response to Arguments
Applicant's arguments filed 2/2/2022 have been fully considered.
The previous drawing objections are withdrawn in response to the applicant’s amendments.  
	Regarding the rejection under 35 USC § 103, the applicant states:
“However, Schoenberg illustrates tabs indicative of different data (e.g., vital, hematology, resp., etc.) in Figures 2A-3B, but does not illustrate or describe outputting data for two different medical tests in different rows of the same layout, as claimed.”

The examiner respectfully disagrees.  Schoenberg Fig 2a clearly shows different tests in different rows as shown in the annotated Fig 2a below.  Further, Schoenberg [0042] states “The user can combine different sets of data from different sources to obtain customized summaries of the patient's status and progress.” which would make it obvious to one of ordinary skill in the art that different sets of data/tests could be displayed on the table shown in Fig 2a in order to fit the particular needs of the user regarding what data they want to view or see summaries of see also Schoenberg [0061].  This is also supported by Fig 3A-B which shows different customized data view based on the particular roles of the user – physician or nurse in the figures where each view shows different test results.  

    PNG
    media_image1.png
    869
    1339
    media_image1.png
    Greyscale

The applicant further argues:
“Hockersmith does not describe "outputting a graphical indicator for each medical test ... in the layout in a column beside the current medical result data and the previous result data so that the previous result data, the current medical result data and the graphical indicator of the same medical test are in the same row in the layout," as claimed.”

The examiner respectfully disagrees.  As discussed in the previous rejection, Hockersmith was not used to teach the claimed limitation of a graphical indicator in a row of the layout but rather the prior art reference Malave was used to teach this limitation.  Malave shows graphical indicators in two different rows for two different measurements values, insulin and glucose, in Fig 17 and 19a.  However even if the applicant’s position directed to Hockersmith were correct about Malave, as noted above Schoenberg does teach different measurements/tests in different rows.  Therefore, based on the combine teaches of Malave and Schoenberg, it would be obvious to one of ordinary skill in the art to include a graphical indictor in a row as taught by Malave to each test in different rows as taught by Schoenberg in order to provide an easy to understand graphical representation of each different test result.  
The applicant further states:
“because the asserted combination of references would require a substantial reconstruction and redesign of the interface shown in Schoenberg (as well as possibly change in the basic principle under which the Schoenberg was designed to operate, the teachings of the combination of references is not sufficient to render the pending claims primafacie obvious. (See, MPEP § 2143.0l(VI)).”

where cited portion of the MPEP is directed proposed modification cannot change the principle operation of a reference.  The examiner respectfully disagrees.  First, the applicant makes no specific arguments why the proposed modifications would change the principle operation of a reference and cite no portions of the prior art references to support that the idea that the modifications to Schoenberg “would frustrate the purpose of the interface in Schoenberg”.  For these reasons alone, the applicant’s argument is not persuasive.  However, the examiner would note that Schoenberg, Malave, Hockersmith, and Wekell are all directed to the same operation of graphical display of data.  Both Schoenberg and Malave operate by displaying different types of data/measurements/tests in rows with columns representing time periods see Schoenberg 2A and Malave Fig 17.  The base reference Schoenberg further teaches displaying a graph of data and Wekell teaches a particular method for triggering the display of the data (see rejection below for additional explanation).  Hockersmith teaches a particular methods of modifying a graphical indicator similar to the one taught by Malave which Malave already teaches can be located in a row of data table.  Finally the applicant is reminded that "a person of ordinary skill in the art is also a person of ordinary creativity, not an automaton… [I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle" (MPEP 2141.03(I)).  
	Regarding the rejection under 35 USC § 103, the applicant states:
“However, Schoenberg does not teach, disclose, or otherwise suggest the output of data from different days in the same layout. Claim 1 recites, "the current medical result data is obtained by the two or more medical tests currently performed on the patient at a current day," and "the stored previous result data was obtained by the same medical tests as performed to obtain the current medical result data and as performed on the same patient on a previous day."”

The examiner respectfully disagrees.  As noted in the previous rejection and the applicant, Fig 2A indicates that record corresponds to a patient who has spent 3 days in the hospital.  Further Schoenberg [0056] teaches that though the time scale in the figures are one-minute intervals, “The time scale can be
selectively changed by a user”.  Therefore, it would be obvious to one of ordinary skill in the art that the time intervals can be change so past days data can be shown with same the same day in order to meet the particular needs of the user and/or to show test/measurement values that are not taken on minute by minute basis but less frequently including daily.  The examiner would further note that even if Applicant’s assessment of Schoenberg were correct, Malave Fig 17 shows columns in table where columns represent different days’ test/measurement results see also Malave Fig 19.  
	Regarding new claims 34-37, the applicant argues the combination of Schoenberg, Malave, Hockersmith, and Wekell does not teach the claimed tests types of immunoassay test, chemistry test, alkaline phosphatase (ALKP), alanine aminotransferase (ALT), aspirate aminotransferase, blood urea nitrogen (BUN) and creatinine (CREA).  Regarding the chemistry test, the examiner respectfully disagrees.  Schoenberg Fig 2b shows that HCO3 under blood gasses as measurement value used by the system.  The applicant’s Fig 3 show HCO3 measurements under the chemistry section of the report indicating that HCO3 is considered a chemistry test.  Though Schoenberg does not explicitly show HCO3 in Fig 2A, it would be obvious to one of ordinary skill in the art that the HCO3 result can be included the table in Fig 2A in order to meet the particular customization need of individual users or patient cases see Schoenberg [0042; 0061].  Regarding the other tests results, Schoenberg does not explicitly teach the particular types of tests but the prior references of Anderson (US 6,267,722), Boom (US 2007/0197591) and Torii (US 2004/0193022) remedy these deficiencies. Further, Schoenberg [0012; 0043] does teach receiving data from a variety including laboratory testing which the claimed tests are forms of laboratory tests and therefore would make it obvious to one of ordinary skill in the art additional laboratory test types taught by Anderson, Boom and Torii can be displayed in interface taught by the combination of the combination of Schoenberg, Malave, Hockersmith, and Wekell. 

Specification
The disclosure is objected to because of the following informalities: p. 21 line 12 the term “aspirate aminotransferase” is misspelled and should be “aspartate aminotransferase” since aspirate means to suck in (Aspirate. (2008). In Web MD, Webster's New World Medical Dictionary (3rd ed.). Houghton Mifflin. Credo Reference: https://search.credoreference.com/content/entry/webstermed/aspirate/0?institutionId=743) and aspartate is an actual amino acid and aspartate aminotransferase is an enzyme related to the amino acid and liver function (see aspartate aminotransferase. (2008). In Web MD, Webster's New World Medical Dictionary (3rd ed.). Houghton Mifflin. Credo Reference: https://search.credoreference.com/content/entry/webstermed/aspartate_aminotransferase/0?institutionId=743).  
Appropriate correction is required.

Claim Objections
Claim 36 is objected to because of the following informalities: “aspirate aminotransferase” is misspelled and should be “aspartate aminotransferase” see objection to the specification above for additional explanation.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 1, 3-7, 9, 11, 13, 15-24, 26, 31-33 and 35 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schoenberg (US 2002/0177759) in view of Malave (US 2002/0193679) in view of Hockersmith (US 2005/0159656) and further in view of Wekell (US 2006/0200009).
Regarding claim 1, Schoenberg teaches the method for obtaining, processing, and presenting medical data in a computing device (Abstract), comprising:
 receiving, at the computing device, current medical result data of two or more medical tests performed on a patient as medical readings from an input interface based on the medical test currently performed on the patient, wherein the current medical result data is obtained by the two or more medical tests currently performed on the patient on a current day, and wherein the current medical result data includes a first medical test data from a first medical test of the two or more medical tests and a second medical test data from a second medical test of the two or more medical tests and the first medical test is different than the second ([0041;0042] – data collected from various sources and can be displayed in real time on the display); 
creating, by the computing device, an output of the current medical result data of the two or more medical tests performed on the patient in a layout on a graphical interface having rows and columns (see Fig 2a, 3a and 3b), wherein the current medical result data is based on one or more of a height, a weight, a blood sample, a urine sample, and a fecal sample of the patient and wherein the first medical test data is in a first row in the layout and the second medical test data is in a second row of the layout that is different than the first row of the layout; (hematology results can be entered which are blood tests [0043; 0056]. Fig 2A shows different tests/measurement results in different rows see also the annotated Fig 2A above. .  Further, Schoenberg [0042] states “The user can combine different sets of data from different sources to obtain customized summaries of the patient's status and progress.” which would make it obvious to one of ordinary skill in the art that different sets of data/tests could be displayed on the table shown in Fig 2a in order to fit the particular needs of the user regarding what data they want to view or see summaries of see also Schoenberg [0061].   ); 
in response to receiving, at the computing device, a selection of an amount or a type of  medical results for given medical tests that have been performed on the patient, the computing device retrieving (user can choose different data sets from different sources where sources include various types of monitoring/tests/results [0040-0042] The examiner also notes that the interfaces also shows a selection button for changing between categories of test - vital, resp, hematology etc see also [0055; 0056]) from a non-transitory memory, stored previous result data of the selected medical tests that matches to the patient, wherein the stored previous result data was obtained by the same medical test as performed to obtain the current medical result data and as performed on the same patient on a previous day (Fig 2A indicates that record corresponds to a patient who has spent 3 days in the hospital.  Further Schoenberg [0056] teaches that though the time scale in the figures are one minute intervals, “The time scale can be selectively changed by a user”.  Therefore, it would be obvious to one of ordinary skill in the art that the time intervals can be change so past days data can be shown with same the same day in order to meet the particular needs of the user and/or to show test/measurement values that are not taken on minute by minute basis but less frequently including daily); 
inputting, by the computing device, the stored previous result data (The examiner would note that all data including the current data must be stored at some point in order for the computing device to be able display the data) of the medical test performed on the patient in the layout in a separate column (Fig 2A, 3A and 3B shows each row of the table is a particular type of measurement/result and each column represents a different time period.  The figures indicate that the data can be over multiple days since Fig 2 and 3 all indicate the patient has been in the hospital for 3 days.); and2
outputting, by the computing device, the layout to the graphical interface that enables interaction with the layout based on a received input at the computing device and displaying the layout and the graph on the graphical interface. (Fig 1: 12 display and [0037]). 
Schoenberg does not explicitly teach outputting a graphical indicator for each medical test, wherein the graphical indicator is a slidebar that illustrates a measurement value for the current medical result data along a predetermined range, wherein the graphical indicator is output in the layout in a column beside the current medical result data and the previous result data so that the previous result data, the current medical result data and the graphical indicator of the same medical test are in the same row in the layout; and determining, by the computing device, whether any of the current medical result data or the stored previous result data is abnormal, wherein given data is abnormal based on being outside of a range of reference data; automatically generating, by the computing device, a graph for the medical test based on a set of predetermined rules, wherein the set of predetermined rules include the computing device generating the graph based on the current medical result data being abnormal and at least two previous result data points existing in the non-transitory memory for the medical test
Malave does teach a medical record system outputting a graphical indicator for each medical test, wherein the graphical indicator is output in the layout in a column beside the current medical result data and the previous result data so that the previous result data, the current medical result data and the graphical indicator of the same medical test are in the same row in the layout (Malave teaches a graphical indicator in Fig 17 and 23b which can be displayed in a row of table.  The examiner also notes that Malave Fig 17 shows columns in table where columns represent different days’ test/measurement results see also Malave Fig 19.)
In view of the teachings of Malave, it would have been obvious to one of ordinary skill in the art at the time the invention was made to include the graphical indicator as is disclosed by Malave to the display taught by Schoenberg in order to improve the ease of the user understanding the data. Because Schoenberg teaches that each test/measurement type in a separate row, it would be obvious to one of ordinary skill in the art to place the graphical indicator taught by Malave in the same row of as the current and past measurement data for the same test as taught by Schonberg in order to ensure all components for each test are together in the same row.  
Hockersmith does teach outputting a graphical indicator for each medical test, wherein the graphical indicator is a slidebar that illustrates a measurement value for the current medical result data along a predetermined range (Hockersmith Fig 7 shows slide bar graphical image indicator, the equivalent of the one taught by Malave and states that a slider can be used in the slide bar and that the current/most recent can be represented as a slider [0124]. Regarding the predetermined range, both Malave Fig 23B and Hockersmith Fig 7 show a predetermined range as part of their graphical indicators. It would be obvious to one of ordinary skill in the art based on teaching of Hockersmith that graphical indicator such as the one taught by Malave can include current result data in order to create graphical representations that best  convey the desired information Hockersmith [0003])
Wekell does teach determining, by the computing device, whether any of the current medical result data or the stored previous result data is abnormal, wherein given data is abnormal based on being outside of a range of reference data; automatically generating, by the computing device, a graph for the medical test based on a set of predetermined rules, wherein the set of predetermined rules include the computing device generating the graph based on the current medical result data being abnormal and at least two previous result data points existing in the non-transitory memory for the medical test (In order to meet limitation of the claim as currently written, the prior art only need to show that a graph is automatically generated in cases where the condition is abnormal and that these automatically generated graphs can include two more data points.  The applicant does not indicate the graphing cannot occur when there are less than two points. Wekell [0108] states that trend graph 504 is displayed automatically when a trend warning occurs which is an abnormal state.  Graph 504 clear shows at least 2 points labeled with values 79 and 72 in trend graph and because graph plot rises after labeled 72 value there is at least one more value in the trend graph at the 0H mark.)
In view of the teachings of Wekell, it would have been obvious to one of ordinary skill in the art at the time the invention was made to include automatically graphing as is disclosed by Wekell to the display taught by Schoenberg in order to alert physician of changes in the patient condition that are outside normal ranges.

 Regarding claim 3, Schoenberg teaches the method of claim 1, further comprising generating and outputting, by the computing device, a graph of the current medical result data and the previous result data over time (see graphs in Fig 2a, 3a, and 3b).
Regarding claim 4, Schoenberg teaches the method of claim 3, wherein generating the graph and outputting the layout is performed in response to receiving, at the graphical interface of the computing device, a single request for medical data pertaining to the patient ([0061-0063]).
Regarding claim 5, Schoenberg teaches the method of claim 3, further comprising: determining, by the computing device, a proportional time scale of the graph with a proportional division of time based on a date of the current medical result data and dates of retrieved stored previous result data, so as to provide a dynamic time-scale according to data time points for which medical data exists on the patient ([0057]).3
Regarding claims 6 and 19, Schoenberg teaches the method of claim 1 and 18, further comprising: in response to receiving, at the computing device, a single request for medical data pertaining to the patient: the computing device retrieving from the non-transitory memory the stored previous result data of the same medical test that matches to the patient; and the computing device creating and outputting the layout to the graphical interface (see claim 4).
Regarding claims 7 and 20, Schoenberg teaches the method of claims 1 and 18, further comprising: outputting, by the computing device, the layout including a combination of the amount or the type of medical result for the given medical test that has been performed on the patient including both current and previous result data for the given medical test (see claim 1).
Regarding claim 9, Schoenberg teaches the method of claim 1, wherein retrieving, from the non-transitory memory, the stored previous result data of the same medical test performed on the same patient comprises retrieving given stored previous result data of the same medical test performed on the same patient and corresponding to multiple previous testing dates, and the method further comprises: inputting, by the computing device, the given stored previous result data in the layout such that medical data corresponding to the same testing date is provided in the same column, and multiple columns are provided for data of the multiple previous testing dates, and the retrieved stored previous result data is provided in the same layout so as to provide patient medical data in a compressed format (see claim 1).
Regarding claim 11, Schoenberg teaches the method of claim 1, further comprising receiving, at the computing device, the output of the current medical result data from an input interface (see claim 1).5
Regarding claims 13 and 24, Schoenberg teaches the method of claims 1 and 22, method of claim 1, further comprising receiving, by the computing device, outputs of the medical test performed by multiple instruments ([0043]).
Regarding claim 15, Schoenberg teaches the method of claim 1, wherein the computing device includes a medical device ([0043]).
Regarding claim 16, Schoenberg teaches the method of claim 1, wherein the computing device includes distributed components in communication (see Fig 1 and [0030-0035]).
Regarding claim 17, Schoenberg teaches the method of claim 1, further comprising: retrieving, from the non-transitory memory, stored previous result data of medical tests performed on the same patient; and determining, by the computing device and from the retrieved stored previous result data, the stored previous result data pertaining to the same medical test performed on the same patient (The reports are for the same patient as noted by the Bed: K in Fig 2A, 3A and 3B and as noted in claim 1 each row corresponds to a particular/same test measurement/result)
Claims 18, 21, and 22 are rejected for substantially same reasons as claim 1.
Regarding claim 23, Schoenberg teaches the method of claim 22, wherein the step of providing the stored previous result data further comprises providing a date at the top of each column of data (Fig 2a, 3a, and 3b show data/time stamp above each column see claim 1 for interpretation of date.).
Regarding claim 26, Schoenberg teaches the method of claim 25, wherein the step of graphing medical data comprises allowing a user to select one or more tests to display a graph that includes current and past results as data points ([0053]).
Regarding claim 31, Schoenberg as modified teaches the method of claim 1, wherein the slidebar includes an additional mark differentiated from the measurement value to illustrate whether the previous result data is low, normal or high for the same medical test (Hockersmith [0124] teaches that slide bar can include markings/color coded regions that indicated whether the concentration is high, medium/normal, or low.  Hockersmith [0124] further indicates that additional sliders can include historical measurements, the equivalent of previous result data which location historical measurement slider in the colored region  would indicate whether the previous result data is low, normal or high.  The examiner would further note that Malave Fig 23B also shows markings for delineating low and high measurement regions using dashed lines instead of colored regions which would be an alternative way for showing the high, low or normal measurements. It would be obvious to one of ordinary skill in the art based on teaching of Hockersmith and Malave that graphical indicator such as the one taught by the combination of Schoenberg, Malave and Hockersmith can include previous result data with indications of high, low or normal readings in order to create graphical representations that best convey the desired information to the viewer see - Hockersmith [0003]  ) .  
Regarding claim 32, Schoenberg as modified teaches the method of claim 1, wherein the slidebar includes a lateral indicia that is related to a standard deviation of the measurement value (Hockersmith [0124] teaches that slider on the slide bar can indicate standard deviation.  The slider goes from side to side of the slide bar as shown in Hockersmith Fig 7 which would make it a lateral indicia since lateral is commonly defined as situated on, directed toward, or coming from the side or extending from side to side see “Lateral.” Merriam-Webster.com Dictionary, Merriam-Webster, https://www.merriam-webster.com/dictionary/lateral. Accessed 19 Nov. 2021.  In addition, Malave Fig 23B teaches a bar that extends from the sides of a marker for indicating standard deviation which marker is the equivalent of slider taught by Hockersmith which would be an alternative form of a lateral indicia. It would be obvious to one of ordinary skill in the art based on teaching of Hockersmith and Malave that graphical indicator such as the one taught by the combination of Schoenberg, Malave and Hockersmith can include a lateral indicia for standard deviation of the measurements in order to create graphical representations that best convey the desired information to the viewer see - Hockersmith [0003]).  
Regarding claim 33, Schoenberg as modified teaches the method of claim 1, wherein the slidebar indicates whether the current result test data of the medical test is low, normal, or high (Hockersmith [0124] teaches that slide bar can include markings/color coded regions that indicated whether the concentration is high, medium/normal, or low.  Hockersmith [0124] further indicates that additional sliders can include historical measurements, the equivalent of previous result data which location historical measurement slider in the colored region or color of the marker itself would indicate whether the previous result data is low, normal or high It would be obvious to one of ordinary skill in the art based on teaching of Hockersmith and Malave that graphical indicator such as the one taught by the combination of Schoenberg, Malave and Hockersmith can include current result data with indications of high, low or normal readings in order to create graphical representations that best convey the desired information to the viewer see - Hockersmith [0003]).
Regarding claim 35, Schoenberg as modified teaches the method of claim 1, wherein receiving the current medical result data of the two or more medical tests performed on the patient comprises receiving the current medical result data of a chemistry test (Schoenberg Fig 2b shows that HCO3 under blood gasses as measurement value used by the system.  The applicant’s Fig 3 show HCO3 measurements under the chemistry section of the report indicating that HCO3 is considered a chemistry test.  Though Schoenberg does not explicitly show HCO3 in Fig 2A, it would be obvious to one of ordinary skill in the art that the HCO3 result can be included the table in Fig 2A  in order to meet the particular customization need of individual users or patient cases see Schoenberg [0042; 0061]).  

Claim 8 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schoenberg as modified by Malave, Hockersmith and Wekell in view of Nitzan (US 2007/0033074).
Regarding claim 8, Schoenberg teaches the method of claim 1, but does not explicitly teach determining, by the computing device, whether any of the current medical result data or the stored previous result data is abnormal, wherein given data is abnormal based on being outside of a range of reference data; based on the given data being abnormal, outputting by the computing device the given data in the layout to be visually distinguishable from other result data.4
Nitzan does teach a medical record display system that determines, by the computing device, whether any of the current medical result data or the stored previous result data is abnormal, wherein given data is abnormal based on being outside of a range of reference data; based on the given data being abnormal, outputting by the computing device the given data in the layout to be visually distinguishable from other result data ([0154-0156]).4.
In view of the teachings of Nitzan, it would have been obvious to one of ordinary skill in the art at the time the invention was made to include highlighting abnormal data as is disclosed by Nitzan to the graphical interface taught by Schoenberg in order better alert the user of abnormal values.  

Claims 10, 14, and 28 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schoenberg as modified by Malave, Hockersmith, and Wekell in view of Mayaud (US 2002/0042725).
Regarding claim 10, Schoenberg teaches the method of claim 1, receiving the current medical result data of the medical test performed on the patient but does not explicitly teach determining, by the computing device, that the patient is in a non-steroidal anti- inflammatory drug (NSAID) therapy program; and in response to the patient being in the NSAID therapy program, retrieving the stored previous result data of the same medical test performed on the same patient, and outputting the layout to the graphical interface.
Mayaud does teach a medical record system that determines, by the computing device, that the patient is in a non-steroidal anti- inflammatory drug (NSAID) therapy program; and in response to the patient being in the NSAID therapy program, retrieving the stored previous result data of the same medical test performed on the same patient, and outputting the layout to the graphical interface. (Mayaud teaches pulling diagnostic data related/important particular drug treatments and further indicates that the drug can be NSAID [0115-0126; 0284])
In view of the teachings of Mayaud, it would have been obvious to one of ordinary skill in the art at the time the invention was made to include the selection of results based on NSAID treatment as is disclosed by Mayaud to the medical record system taught by Schoenberg in order provide physician with the necessary information to determine treatment effectiveness (Mayaud [0116; 0117]).
Regarding claims 14 and 28, Schoenberg teaches the method of claims 1 and 22, but does not explicitly teach that the medical test is selected from a group of tests relevant to kidney or liver function (Schoenberg does indicate other medical data beyond what is disclosed but does not indicate liver or renal related test results [0043]).
Mayaud does disclose a medical record system that includes medical test is selected from a group of tests relevant to kidney or liver function (Mayaud [0126])
In view of the teachings of Mayaud, it would have been obvious to one of ordinary skill in the art at the time the invention was made to include liver and renal/kidney function tests as is disclosed by Mayaud to the medical record system taught by Schoenberg in order provide to physician with information to aid in drug treatment decisions (Mayaud [0126]).

Claim 34 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schoenberg as modified by Malave, Hockersmith and Wekell as applied to claim 1 above, and further in view of Anderson (US 6,267,722).	
Regarding claim 34, Schoenberg as modified teaches the method of claim 1, but does not explicitly teach receiving the current medical result data of the two or more medical tests performed on the patient comprises receiving the current medical result data of an immunoassay test (Schoenberg [0012; 0043] does teach receiving data from a variety including laboratory testing).  
Anderson does teach the laboratory test result is from an immunoassay(Anderson col 3 ll. 8-33 describes an immunoassay that outputs quantitative values and these values can be recorded by the system to medical records see col 2 ll. 21-36
In view of the teachings of Anderson, it would have been obvious to one of ordinary skill in the art at the time the invention was made to include immunoassay results as is disclosed by Anderson to medical/laboratory test results that are displayed by the combination of Schoenberg, Malave and Hockersmith because immunoassays are tests that are commonly performed in the medical environments and provide rapid and accurate results.  Their inclusion will also provide medical staff with additional information about risks for certain diseases see Anderson abstract, col 6 ll. 2-10 and col 3 ll.11-14.  

Claims 36-37 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schoenberg as modified by Malave, Hockersmith and Wekell as applied to claim 1 above, and further in view of Boom (US 2007/0197591) in view of Torii (US 2004/0193022).	
Regarding claim 36, Schoenberg as modified teaches the method of claim 1, but Schoenberg does not explicitly teach receiving the current medical result data of the two or more medical tests performed on the patient comprises receiving the current medical result data related to alkaline phosphatase (ALKP), alanine aminotransferase (ALT) and aspirate aminotransferase resulting from tests relevant to monitoring liver function.  
Torii does teach the inclusion of alkaline phosphatase (ALKP) in test results ([0041]).  
In view of the teachings of Torii , it would have been obvious to one of ordinary skill in the art at the time the invention was made to include the alkaline phosphatase test results as is disclosed by Torri to two or more medical result data taught by the combination of  Schoenberg, Malave, Hockersmith and Wekell in order to provide additional laboratory/testing results that will aid in the treatment of the patient (Schoenberg [0041] and abstract)
Boom does teach the inclusion of alanine aminotransferase (ALT) and aspirate aminotransferase in test results for measuring liver function. ([0009]).
In view of the teachings of Boom , it would have been obvious to one of ordinary skill in the art at the time the invention was made to include the alanine aminotransferase (ALT) and aspirate aminotransferase test results as is disclosed by Boom to two or more medical result data taught by the combination of  Schoenberg, Malave, Hockersmith and Wekell in order to provide additional laboratory/testing results that will aid in the treatment of the patient (Schoenberg [0041] and abstract) and further these are well known tests for determining problems with liver function (Boom [0009])
Regarding claim 37, Schoenberg as modified teaches the method of claim 1, but does not explicitly teach receiving the current medical result data of the two or more medical tests performed on the patient comprises receiving the current medical result data 13related to blood urea nitrogen (BUN) and creatinine (CREA) resulting from tests relevant to monitoring kidney function.
Torii does teach the inclusion of blood urea nitrogen (BUN) in test results ([0041]).  
In view of the teachings of Torii , it would have been obvious to one of ordinary skill in the art at the time the invention was made to include the blood urea nitrogen (BUN) test results as is disclosed by Torri to two or more medical result data taught by the combination of  Schoenberg, Malave, Hockersmith and Wekell in order to provide additional laboratory/testing results that will aid in the treatment of the patient (Schoenberg [0041] and abstract)

Boom does teach the inclusion of alanine aminotransferase (ALT) and aspirate aminotransferase in test results for measuring liver function. ([0009]).
In view of the teachings of Boom , it would have been obvious to one of ordinary skill in the art at the time the invention was made to include the alanine aminotransferase (ALT) and aspirate aminotransferase test results as is disclosed by Boom to two or more medical result data taught by the combination of  Schoenberg, Malave, Hockersmith and Wekell in order to provide additional laboratory/testing results that will aid in the treatment of the patient (Schoenberg [0041] and abstract) and further these are well known laboratory tests where abnormal values require further follow up by the physician (Boom [0009])

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN A BALDWIN whose telephone number is (303)297-4293. The examiner can normally be reached Monday-Friday 9:00-5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on (571) 272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.A.B/Examiner, Art Unit 3792                                                                                                                                                                                                        
/WILLIAM J LEVICKY/Primary Examiner, Art Unit 3792